Citation Nr: 0122534	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  99-08 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of death.  

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to November 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for the 
cause of the veteran's death and eligibility for Dependents' 
Educational Assistance (DEA) under Chapter 35 of the United 
States Code.  The appellant, the veteran's surviving spouse, 
perfected an appeal of that decision.  

This case was previously before the Board in January 2000.  
The Board remanded the case to afford the appellant an 
opportunity to attend a personal hearing.  

In connection with her appeal, the appellant testified at a 
hearing via videoconference before the undersigned member of 
the Board in Washington, D.C., in March 2000.  Additional 
evidence was submitted to the Board in May 2000.  The 
appellant and her representative waived initial consideration 
by the RO under the provisions of 38 C.F.R. § 20.1304(c) 
(2000).  



FINDINGS OF FACT

1.  The veteran died on May [redacted], 1998.  

2.  At the time of his death, the veteran was service-
connected for malaria, evaluated as zero percent disabling 
since 1947.  

3.  Malaria was not the cause of death and did not contribute 
to death.  

4.  The cause of death, myocardial infarction, was not a 
result of service.  

5.  Heart disease and an organic disease of the nervous 
system were not manifest in service or within one year of 
separation.  

6.  As service connection is not warranted for the cause of 
the veteran's death, there is no basis for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
(codified at 38 U.S.C. A. §§ 5102, 5103, 5103A, and 5107) 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2000).  

2.  As service connection is not warranted for the cause of 
the veteran's death, there is no basis for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  38 U. S. C. A. § 3501.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records do not show a heart disorder during 
service. Treatment records, dated from December 1945 to 
August 1946, reveal that the veteran had malaria during 
service.  A January 1946 record of treatment shows that his 
heart and lungs were normal.  An October 1946 separation 
examination report shows that the veteran's genito-urinary, 
abdominal wall, viscera, and cardiovascular system were 
normal.  A chest x-ray examination was negative.  

By rating decision dated in October 1947, the RO granted 
service-connection for malaria, evaluated as 10 percent 
disabling.  In a December 1947 rating decision, the RO 
reduced the evaluation to zero percent based on improvement 
in the condition.  The decision notes that there had been no 
attacks shown during the previous 12 months.  

On private examination in March 1953, the veteran complained 
that his heart beat too fast.  Physical findings were 
negative.  The diagnoses included chronic malaria.  

By letter received in January 1995, the veteran reported that 
he had continuing health problems since service.  He stated 
that his heart problems stemmed from malaria, which had its 
onset in service.  

In a January 1995 application for compensation, the veteran 
reported that he had had heart problems since separation from 
service.  

By letter dated in June 1995, the veteran's private 
physician, A. L. C., M.D., stated that the veteran had severe 
congestive cardiomyopathy, severe mitral valvular 
incompetence and a ventricular demand pacemaker.  He stated 
that the veteran had been under his care for 18 years.  

On VA heart disease examination in September 1995, the 
diagnoses were ASHD (arteriosclerotic heart disease) with 
dysrhythmia and congestive heart failure.  The examiner 
stated that he could not relate the diagnosis to 50-year old 
malaria.  

On VA general medical examination in September 1995, the 
diagnoses included ASHD.  The report of examination notes 
that he had had two episodes of malaria in service and had 
had his last attack in 1946.  

On examination in October 1997, the diagnoses included COPD 
(chronic obstructive pulmonary disease), CHF (congestive 
heart failure), hypertension, PVD (peripheral vascular 
disease), and venous stasis secondary to liver congestion.  

On VA examination for aid and attendance in February 1998, 
the diagnoses included ASHD with congestive heart failure, a 
Class III heart, liver congestion not found, and chronic 
obstructive pulmonary disease.  

A private medical record, dated in January 1998, shows that 
the veteran was diagnosed with moderately severe obstructive 
airways disease, severe restriction-parenchymal, and severe 
diffusion defect.  

A death certificate shows that the veteran died on May [redacted], 
1998.  The immediate cause of death is listed as myocardial 
infarction.  Other significant conditions contributing to 
death but not resulting in the underlying myocardial 
infarction is listed as cardiomyopathy.  The approximate 
interval between onset and death was 24 years.  

By letter dated in May 1998, the veteran's private physician, 
K. S., M.D., reported that she had treated the veteran for 2-
3 months prior to his death from cardiac disease.  She stated 
that he had also had problems involving the GI 
(gastrointestinal) tract, and especially the liver, including 
ascites, with elevated liver function tests.  She stated that 
it had been assumed that the liver dysfunction was secondary 
to his congestive heart failure and that certainly a large 
portion of it was due to that.  The letter notes his history 
of malaria during service.  Dr. K. S. broached the issue of 
whether some of his liver dysfunction may have stemmed from, 
or in some way have been related to the previous history of 
malaria.  She stated that while the answer was difficult to 
ascertain, the liver certainly could be involved with malaria 
with abnormalities varying from congestion to fatty changes 
to malarial hepatitis to central necrosis.  The letter notes 
that there is often moderate increase in liver function 
tests.  She stated that there could be chronic changes that 
might result from the malaria and lead to long-term liver 
problems.  Dr. K. S. opined that whether this condition 
existed in the veteran was uncertain to her.  She could only 
state that the possibility existed.  The letter notes that 
Dr. K. S. had consulted the veteran's cardiologist, Dr. J. M. 
and that he agreed that there was a possibility that malaria 
played some remote role in the veteran's hepatic dysfunction.  

In July 1998, the appellant submitted an article published by 
Eli Lilly and Company.  The author discusses a positive 
association between malaria and other conditions, to include 
heart disease.  

On VA examination of the veteran's medical records in August 
1998, the examiner reported that there was no evidence that 
malaria was recurrent after 1946.  He stated that in order 
for malaria to receive serious consideration as a 
contributing factor to his death, it would be necessary to 
show that he did have a recurrence or recurrences during the 
period following development of heart disease and lung 
disease.  He opined that malaria played no role in causing 
the veteran's death.  

At her personal hearing before the undersigned member of the 
Board in March 2000, the appellant testified that prior to 
his death, the veteran's private physicians advised him that 
his heart disorder was caused by malaria.  Transcript at 3 
(March 2000).  She indicated that within one year after 
service the veteran was taking medication for liver 
dysfunction.  Id. at 4.  She testified that the veteran was 
sick off and on during the 18 years she was married to him.  
Id. at 8.  

By letter dated in April 2001, the veteran's private 
physician, Dr. J. M. reiterated that the veteran died from 
cardiac disease and severe congestive heart failure.  He 
stated that the most common cause of hepatic dysfunction was 
heart failure.  He added however, that he could not 
completely rule out malaria as a contributing cause.  He 
stated that even though he thought the possibility of such 
was extremely remote, there was no way that he could rule it 
out completely.  

On a VA records review in April 2001, the examiner reiterated 
the August 1998 VA examiner's finding that there was no 
evidence that malaria was recurrent after 1946.  The examiner 
stated that as a result of that finding, he concluded that 
the veteran's malaria was not a chronic disease related in 
time to his development of coronary artery disease many years 
later.  He opined that malaria was unlikely to be a 
contributing factor.  

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and cardiovascular-renal disease becomes manifest to a 
compensable degree within one year after the veteran's 
military service ended, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, codified at 38 (U.S.C. A. §§ 
5102, 5103, 5103A, and 5107) (West Supp. 2001); 66 Fed Reg. 
45,620 (Aug 29, 2001) (codified at 38 C. F. R. § 3.159 
(2000), (hereinafter "VCAA").  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA and 
the regulations, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
record shows that the veteran was notified in the October 
1998 RO decision of the reasons and bases for the denial of 
her claim.  She was further notified of this information in 
the January 1999 statement of the case.  In addition, she was 
afforded the opportunity to attend a personal hearing and/or 
submit additional evidence and argument in support of her 
claim and did so.  During the hearing in March 2000, the 
undersigned Board member explored the possibility of 
additional evidence and suggested the submission of evidence 
in support of the claim.  The Board concludes that the 
discussions in the October 1998 RO decision, as well as in 
the statement of the case, which were all sent to the 
appellant, informed her of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.  The actions at the hearing 
complied with 38 C.F.R. § 3.103 and VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 U. 
S. C. A. § 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2000)).  The 
appellant has not identified any available unobtained 
evidence that might aid her claim.  The record reflects that 
the veteran's medical records were reviewed by VA physicians.  
The appellant was afforded the opportunity to submit 
additional evidence at her personal hearing in March 2000.  
She was afforded the opportunity to submit additional 
evidence after the hearing and did so.  The Board notes that 
while the veteran indicated in his January 1995 application 
that he was treated for a heart condition at a private 
hospital in Alabama in 1976 and that H. S. knew of his heart 
condition, the appellant failed to submit any pertinent 
records in association therewith.  The duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  
There is sufficient evidence of record to decide her claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The certificate of death shows that the immediate cause of 
death was myocardial infarction.  Cardiomyopathy was listed 
as an other significant condition contributing to death.  The 
available service medical records do not show that the 
veteran had a cardiac disorder during service.  The October 
1946 separation examination report shows that his 
cardiovascular system was normal and a chest x-ray was 
negative.  Further, the medical evidence does not show that 
during any applicable presumptive period the veteran had 
ASHD, CAD, or any other disorder from which he suffered 
during his lifetime.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  The appellant 
does not allege that the veteran had been diagnosed with 
heart disease during service or within one year after 
separation, and there is no evidence that the veteran had 
cardiovascular disease or any other relevant disease until 
many years after service.  The Board notes that while the 
veteran complained that his heart beat too fast in March 
1953, this was not within the initial post-service year.  In 
any case, there was no diagnosis of a heart disorder.  The 
private medical evidence from Dr. A. C. L. shows that a heart 
disorder was first diagnosed in about 1977.  In the veteran's 
July 1995 claim, he noted that a heart condition had started 
in 1976 or earlier.  Although the veteran in January 1995 
stated that he had had a heart condition since "he got 
out," he did not assert an inservice origin or a combat 
origin.  See 38 U.S.C.A. § 1154(b) (West 1991).  

The appellant has asserted that the veteran's death was a 
result of his service-connected malaria.  In essence, she 
claims that malaria caused his heart disorder.  However, the 
cause of death was not listed as malaria.  The Board notes 
that while the veteran's private physicians, Dr. K. M. and 
Dr. J. M. opined that an association between the veteran's 
malaria and heart disease could not be completely ruled out, 
they acknowledged that the possibility of such was remote.  
In any case, their statements do not provide an affirmative 
answer.  The Board further notes that the evidence does not 
show that the veteran's hepatic dysfunction, was a result of 
malaria.  In fact, Dr. J. M. specifically stated that the 
most common cause of hepatic dysfunction is heart failure.  

In contrast, the 1995 VA examiner stated that he could not 
relate the veteran's heart disease to the malaria, the last 
episode of which was noted to be in 1946.  Likewise, the 
August 1998 VA examiner specifically stated that malaria 
played no role in causing the veteran's death.  Similarly, 
the April 2001 VA examiner stated the veteran's malaria was 
not related in time to the development of coronary artery 
disease many years later, and thus, was unlikely to be a 
contributing factor.  

The Board notes that the appellant testified that the veteran 
may have suffered episodes of malaria in the 1980s and 
possibly thereafter.  However, the medical evidence shows 
that his last episode of malaria was in 1946.  The issue of 
whether the cause of the veteran's death is related to active 
service, in general, requires competent evidence.  However, 
the appellant is not a medical professional and her 
statements do not constitute competent medical evidence that 
the veteran suffered from episodes of malaria or that his 
death was related to malaria.  Generally, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Against the appellant's lay opinion, the 
Board is presented with a medical certificate that 
establishes that the cause of death was myocardial infarction 
and cardiomyopathy.  This evidence is more probative of the 
cause of death than the appellant's lay opinion, as well as 
the medical treatise statements, which the Board notes are 
too general and inconclusive in this case.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  Consequently, the appellant's claim of 
entitlement to service connection for the cause of death is 
denied.  

Pursuant to applicable law, Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code, may be paid to a surviving spouse or child of a 
veteran who dies of a service-connected disability.  38 
U.S.C.A. § 3501; 38 C.F.R. § 3.807.  However, for reasons 
already discussed, service connection has not been 
established for the cause of the veteran's death.  The Board 
observes that in cases such as this, "where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or lack of entitlement under the law."  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Here, as the 
appellant has not been granted service connection for the 
cause of the veteran's death, her claim of entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, must be denied for a lack of legal 
merit.  


ORDER

Service connection for the cause of death is denied.  

Eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

